I am not satisfied as to the absence of reversible error. The record shows that the court said to the defendant: "You are only 15 years old and the court realizes that you are too young to fully and completely understand what you have done;" and yet the record nowhere discloses that anyone, either police officer, prosecutor, probate or superior court judge, advised this child of his constitutional rights, which rights belong to the guilty no less than to the innocent. That *Page 131 
one not yet 16, should be taken from school in the morning and before the setting of the sun, upon confession of guilt, be sentenced to life imprisonment, without the knowledge of his father, whose whereabouts were known to the officers, and without the benefit of counsel, does not, in my opinion, satisfy the requirement of what we term "due process of law."
We held in People v. Williams, 225 Mich. 133, that 3 Comp. Laws 1929, § 17486, is merely permissive and the accused has only a qualified right to have the court assign counsel at public expense, even though article 2, § 19, of the Constitution states:
"In every criminal prosecution, the accused shall have the right * * * to have the assistance of counsel for his defense."
But the essence of the law is reason, and while there is no showing that the defendant asked for counsel, we should consider his age and all the other facts and circumstances of the case. I am willing to say that the record justifies the conclusion that it is a denial of a constitutional right not to inform a 15-year old boy charged with murder, that he may have the benefit of counsel if he so desires. History furnishes the precedent for assigning counsel even when not requested by the accused. It was so done, I believe, for the murderers of Presidents Garfield and McKinley. Neither am I sure that the defendant fully understood the nature of his plea of guilty, and if he did not, how can we say it was properly accepted by the court. The guilty should not escape just punishment either because of the delays of the law or because of the improper use of what we call, in the absence of a better designation, the technicalities of the law. But neither should the constitutional *Page 132 
rights of even those who are admittedly guilty be sacrificed to establish what is perhaps a record for speedy justice. Such a trial is a travesty on justice and no just or humane result can be established by such action. Constitutional principles aside, the simplest principles of fairness and decency, summarized under the name of "justice," impose even a greater burden on courts and prosecutors when the accused is a minor than in other cases; there must be no doubt that the defendant understands his rights, including that of the aid and advice of counsel before his plea is accepted.
The defendant, through his father and deceased mother's cousin, filed a petition, the gist of which is, that he be permitted to withdraw his plea of guilty, that sentence be set aside and that his counsel on appeal be appointed to represent him in a new trial. In People v. Pisoni, 233 Mich. 462, 467, we said:
"When one is accused of crime and apprehended, the law contemplates that he will be given an opportunity to advise with counsel before and after being called upon to plead, and, further, that he will be given opportunity at reasonable times to consult with his family or relatives. While the trial court appears to have done his duty in respect to advising them of the nature of the accusation, and the effect of their pleas, his order to the sheriff prevented them from being accorded their constitutional rights to consult counsel."
And in that case we quoted from City of Salina v. Cooper,45 Kan. 12 (25 P. 233), as follows:
"We think the court below, upon this showing, should have sustained the motion, and permitted the defendant to withdraw the former pleas of guilty *Page 133 
entered against him by the police judge. All fairness should be accorded to a defendant in a criminal case, in every stage of an examination or trial. No advantage should be taken on account of his being in court without counsel. It should always be one of the first duties of a court, where a defendant is charged with a crime and is about to be called upon to plead, to inquire whether he has or is able to procure counsel; and if not, and he desires it, to see that he has an attorney to represent him. When a plea of guilty has been entered against a defendant who is without counsel, and there is a question as to whether he intended to plead guilty, the court should permit the withdrawal of such plea in furtherance of the substantial rights of the defendant."
In People v. Merhige, 212 Mich. 601, 612, where the defendant was not represented by counsel, we set aside a conviction of robbery, saying:
"It cannot be said that defendant voluntarily entered his plea of guilty, with full and perfect knowledge of the consequences of such a plea."
We there referred to the collection of authorities inBatchelor v. State, 189 Ind. 69 (125 N.E. 773).
If this be the law with regard to the rights of those of mature age, how much more should the rights of minors be safeguarded? For, as said in Tipton v. State, 30 Okla. Crim. 56
(235 P. 259), where a 19-year old negro boy charged with felonious assault with a deadly weapon was sentenced within an hour or two after his arrest, without representation by or consultation with an attorney:
"But where, under such circumstances, a plea of guilty is entered, a defendant should be informed of his right to counsel at every stage of the proceedings — of his right to a preliminary and to make bond *Page 134 
if the charge is bailable. There should be no unseemly haste. Trifling with the court by entering and withdrawing pleas is not to be tolerated; but, under the record above recited, we believe it was an abuse of discretion to deny the defendant's request to withdraw his plea of guilty."
The fact that the accused may be shown to be guilty does not justify denying him the opportunity to present a defense through counsel: People v. Kurant, 331 Ill. 470 (163 N.E. 411);People v. Carzoli, 340 Ill. 587 (173 N.E. 141).
Without prolonging this opinion by quotations, examination of the following authorities will show them to be applicable:People v. McCrory, 41 Cal. 458; Gardner v. People, 106 Ill. 76;State v. Maresca, 85 Conn. 509 (83 A. 635); People v. Kleist,311 Ill. 179 (142 N.E. 486); Miller v. State, 160 Ark. 245
(254 S.W. 487) State v. Oberst, 127 Kan. 412
(273 P. 490); Polk v. State, 26 Okla. Crim. 283 (224 P. 194);Mullen v. State, 28 Okla. Crim. 218 (230 P. 285); Cassidy v.State, 201 Ind. 311 (168 N.E. 18, 66 A.L.R. 622); and annotations in 66 A.L.R. pp. 628-645. See, also, 20 A.L.R. 1445.
The cause should be remanded with instructions to the superior court of Grand Rapids to set aside the plea of guilty and judgment entered thereon and for further proceedings not inconsistent with this opinion. *Page 135